DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 9/11/2019.
	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/17/2019, 4/9/2020 and 8/14/2020 are in compliance with the provisions of 37 CFR 1.97.  
However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

	
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3, 13-14 and 16-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Valentine et al. (US 2015/0351765) hereinafter (“Valentine”).
With regard to claim 1, Valentine discloses a staple cartridge assembly (111, 113 fig.23) for use with a surgical stapler (10 fig.22), the staple cartridge assembly comprising: a chassis (120 fig.24) defining an elongate channel (as seen 
With regard to claim 2, Valentine discloses a staple cartridge assembly (111, 113 fig.23), wherein the first electrical connector (380) is disposed within a proximal portion of the channel of the chassis (as seen in fig.26), and the second electrical connector (362) is disposed at a proximal portion of the staple cartridge body (as seen in fig.28).  
With regard to claim 3, Valentine discloses a staple cartridge assembly (111, 113 fig.23), wherein the first electrical connector (380) or the second electrical connector (362) has a female mating part, and the other of the first electrical connector or the second electrical connector has a male mating part configured to detachably connect with the female mating part (as seen in fig.30).  
With regard to claim 13, Valentine discloses an end effector assembly (111, 113 fig.23) of a surgical stapler (10), the end effector assembly comprising: ), the memory having stored therein a parameter of the staple cartridge body (140), wherein the first and second electrical connectors (380, 362) are configured to matingly engage one another upon receipt of the staple cartridge body in the elongate channel of the chassis (as seen in fig.30).  
With regard to claim 14, Valentine discloses an end effector assembly (111, 113 fig.23), wherein the staple cartridge assembly further includes a shipping wedge (figs.33&34) removably coupled to the staple cartridge body (140) and at least partially covering a tissue-contacting surface of the staple cartridge body.  
With regard to claim 16, Valentine discloses an end effector assembly (111, 113 fig.23), wherein the first electrical connector (380) is disposed within a proximal portion of the channel of the chassis (as seen in fig.26), and the second electrical connector (362) is disposed at a proximal portion of the staple cartridge body (140 fig.28).  
With regard to claim 17, Valentine discloses an end effector assembly (111, 113 fig.23), wherein the first electrical connector (380) or the second electrical connector (362) has a female mating part, and the other of the first electrical connector or the second electrical connector has a male mating part configured to detachably connect with the female mating part (as seen in fig.30).  

Allowable Subject Matter
6.	Claims 4-12, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 With regard to claim 4, Valentine discloses a staple cartridge assembly, but fails to disclose or teach in combination, wherein the female mating part includes a pair of tubular members, and the male mating part includes a pair of pins dimensioned for an interference fit in the pair of tubular members.  
With regard to claim 15, Valentine discloses an end effector assembly, but fails to disclose or teach in combination, wherein the anvil assembly includes an anvil body having a cam surface configured to contact a proximal end portion of the shipping wedge to adjust an angular orientation of the second electrical connector during insertion of the staple cartridge body into the elongate channel of the chassis.  
With regard to claim 18, Valentine discloses an end effector assembly, but fails to disclose or teach in combination, wherein the female mating part includes a pair of tubular members, and the male mating part includes a pair of pins dimensioned for an interference fit in the pair of tubular members.  

Conclusion
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3/25/2021